Title: To George Washington from Alexander Hamilton, 26 September 1792
From: Hamilton, Alexander
To: Washington, George



Sir,
Treasury Departmt Septr 26th 1792.

The Post of yesterday brought me your letter of the 21st instant, with the Proclamation enclosed, which was immediately published through the Secretary of State’s Office, in Brown’s Federal Gazette; and means will be taken to accelerate a general circulation of it. I have the honor to be with the highest respect & truest attachment, Sir, Your most Obedient and humble servant

Alexander Hamilton

